Citation Nr: 1823414	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-19 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for COPD.

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2014 rating decisions of the Phoenix, Arizona and Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Phoenix, Arizona RO. 

In the August 2011 rating decision, the RO provided the Veteran a 50 percent evaluation for his PTSD effective June 24, 2010.  Because that did not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2018, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

In a December 2003 rating decision, the RO denied a service connection claim for a lung condition because the record did not show that the lung condition was related to service.  The Veteran did not file a notice of disagreement within one year of that decision and accordingly that RO decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The Board finds, however, that new and material evidence has been received for the lung condition claim, currently identified as COPD, since the December 2003 final decision.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that the credibility of evidence for new and material claims is to be presumed), Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (finding that the requirement for new and material evidence raising a reasonable possibility of substantiating the claim a low threshold); 38 C.F.R. § 3.156 (a).  Specifically, the Veteran has stated that he has had difficulties with his lungs since the smoke inhalation event in service.  Because the Veteran was previously denied because there was no disability shown, new and material evidence has been received to reopen the claim for service connection for COPD.  38 U.S.C. § 5108.  


FINDINGS OF FACT

1. The record shows that the Veteran's PTSD causes total occupational and social impairment.

For example, the record shows that the Veteran has had an occupational history of over forty jobs, often having to leave a position because of his PTSD symptoms.  The Veteran's family has provided evidence that shows his PTSD has deeply and negatively impacted his social life, severely limiting his relationships and contact with other people.  Correspondence provided by the Veteran's psychiatrists show that his PTSD symptoms have had a "profound" impact on both the Veteran's "emotional life and functioning."  One psychiatrist reported that the Veteran frequently had intrusive memories of the many disturbing and morbid scenarios he had to witness while in service.  She found that the Veteran was "one of the most severely socially compromised and emotionally damaged veterans I have worked with" in her over thirty years of practice.  Another psychiatrist noted that the Veteran "never had any remission from his PTSD symptoms, which have caused significant occupational and social impairment."  An August 2015 VA examiner noted that the Veteran had daily suicidal ideation with a history of one attempt.  The Veteran has reported suffering delusions and hallucinations while alone. 

2. An unappealed December 2003 rating decision denied service connection for a lung condition; evidence received since that decision was not of record at that time; relates to an unestablished fact necessary to substantiate the underlying claim; and raises a reasonable possibility of substantiating that claim. 

3. A November 2016 examiner opined that the Veteran's currently diagnosed COPD was not caused by or related to service because (a) his lungs were assessed as normal within a day of the in-service smoke inhalation event and (b) again on his separation examination; (c) in-service radiological chest tests did not show any abnormalities; (d) it was "unlikely that a single episode of smoke inhalation that resolved within a day or two would result in severe COPD some 40+ years later," and (e) the Veteran's more than 40-year history of smoking cigarettes was a much more likely cause of his COPD.

4.  The Veteran has been rated 100% disabled (based on his service-connected PTSD) during the entire appeal period.  He does not allege (and the record does not indicate) that he is unable to obtain or maintain substantially gainful employment as a result of his remaining service-connected disabilities (tinnitus, rated as 10% disabling and hearing loss, rated noncompensably disabling).


CONCLUSIONS OF LAW

1. An increased evaluation of 100 percent is warranted for PTSD beginning June 24, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code (DC) 9411 (2017).

2. New and material evidence has been received; the claim for service connection for COPD is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 

3. The criteria for service connection for COPD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

4. The appeal for a TDIU rating is moot.  38 U.S.C. §§ 1155, 5101(a), 5121, 5121A (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. TDIU

A 100 percent rating under VA's Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).  

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be warranted independently of the Veteran's 100% disabling PTSD.  The Veteran, in addition to being service-connected for PTSD at a 100 percent evaluation, effective June 24, 2010, is also service-connected for tinnitus with a 10 percent evaluation and bilateral hearing loss with a noncompensable evaluation.  

With these two other disabilities, the Veteran has not met the schedular requirements for TDIU laid out in 38 C.F.R. § 4.16(a).  Additionally, the Veteran has not stated, and no evidence indicates, that these other service-connected disabilities have prevented him from obtaining or maintaining substantially gainful employment.  Therefore, there is no legal basis to award SMC related to a claim of TDIU.  Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for the issue of entitlement to a TDIU rating, and it is dismissed.  See 38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.202 (2017).

II. Service Connection

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim for COPD. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated November 2013.  See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159.  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  
	
Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for an appropriate VA examination which was held in November 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's COPD in the examination are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

In claims to reopen, VA, while not required to provide notice of the evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, is required "to explain what 'new and material' evidence means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Adequate notice was provided in the November 2013 letter to the Veteran. 

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Neither the Veteran nor the representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

STRs show that in June 1969, the Veteran was "recuperating from ... possible smoke inhalation."  It was noted that the Veteran's breath had "slight liquid sounds" and that he was observed for one hour.  The next day, it was noted that the Veteran felt "much better" and that his "lungs sound clear" with no difficulty breathing.  The Veteran was advised to return if he had continued problems breathing.  Radiological testing of the chest completed in service showed no abnormalities.  At the separation examination, the Veteran's lungs were assessed as normal. 

VA treatment notes from December 2011 to October 2016 show that the Veteran reported difficulty breathing and shortness of breath related to his diagnosis of COPD.  Treatment notes show the Veteran has a portable oxygen dependency.

VA treatment records show that the Veteran had a history of smoking for forty-five years, having quit around 2012.  He reported that he began smoking in service.  In March 2014, the Veteran stated that he had been "on oxygen for more than two years and have been having oxygen deficient flare-ups."  He stated that his condition was deteriorating.

In a November 2016 examination, the Veteran reported that he was "treated for smoke inhalation while deployed in Vietnam in 1969."  He stated that he has had shortness of breath since that time.  The examiner noted that "the acute symptoms resolved while he was in Vietnam."  The Veteran reported that he was originally diagnosed with COPD in 2008.  The examiner found that the Veteran's COPD was less likely than not due to service because although the Veteran was treated for smoke inhalation during active duty, it was noted that the pulmonary symptoms had resolved by the next day.  Furthermore, the examiner found "no documentation of ongoing respiratory problems until 2011" and that the Veteran had a long history of cigarette smoking.  She found that smoking was the "most likely cause of his current COPD.  It is unlikely that a single episode of smoke inhalation that resolved within a day or two would result in severe COPD some 40+ years later."  

In May 2016, the Veteran stated that his lungs had "bothered him" since he was medically evacuated from the smoke inhalation in service.  In the January 2018 hearing, the Veteran reported that he was diagnosed with COPD in 2010 and reiterated his belief that his current COPD was caused by smoke inhalation event in service.

Analysis 

Although the Veteran has shown that he has a current diagnosis for COPD and that he had an injury in service, specifically related to smoke inhalation, the record does not support a finding that his diagnosed COPD is related to service.  In the November 2016 examination, the examiner ultimately found that the Veteran's smoke inhalation in service was unrelated to his diagnosed COPD because the Veteran recovered from that event while he was in service.  STRs confirm the examiners findings, noting that the Veteran's lungs were assessed as normal within a day of the smoke inhalation event and again on his separation examination.  Additionally, radiological tests of the Veteran's chest did not show any abnormalities while he was in service.  The examiner stated that it was "unlikely that a single episode of smoke inhalation that resolved within a day or two would result in severe COPD some 40+ years later."  

The Veteran has reported that his shortness of breath and general lung difficulties began in service and continued since that time.  While the Veteran is competent to report his symptoms and the Board does not doubt his credibility, he does not have the medical expertise or training to diagnose what his specific lung problems were that began in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Instead, the Board finds the November 2016 opinion more probative in determining when the Veteran's current COPD began.  

While the Veteran also reports that he began smoking cigarettes in service, the Board notes that there is an express prohibition against granting service connection for any disability resulting from injury or disease attributable to chronic smoking for claims filed on or after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The preponderance of the evidence is against the claim for service connection for COPD and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  The Board is grateful to the Veteran for his honorable service.  
	

ORDER

An increased disability rating of 100 percent is granted for service-connected PTSD, effective June 24, 2010. 

New and material evidence has been received that is sufficient to reopen the claim for service connection for COPD; the claim is reopened. 

Service connection for COPD is denied. 

The appeal seeking entitlement to a TDIU rating is dismissed. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


